REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 12-34 and 36-53 are allowed.
Claims 1, 18, 25, 42 and 49-52 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose receiving partial band channel state information (CSI) reference signal (RS) settings for one or more partial bands within a system bandwidth for CSI-related processing, wherein each partial band includes a set of PRBs; receiving partial band CSI reference signals (CSI-RS) from the at least one BS: and transmitting CSI-reporting to the at least one BS, in accordance with the partial band CSI-RS settings.
It is noted that the closest prior art, YUM et al. (US 20190342782, Nov. 7,2019) shows the UE receive a CSI-RS configuration related to a partial band(receiving signal indicating partial band setting) occupying a frequency band for which a single numerology is configured, the CSI-RS configuration related to the partial band received by higher-layer signaling. If the CSI-RS configuration includes CSI-RS configurations for a plurality of partial bands, different numerologies configured for the plurality of partial bands.
It is noted that the closest prior art, Baligh et al. (US 20170331645, Nov. 16, 2017) shows combination of wideband, partial band, and narrowband CSI-RS resource allocations, assigning a UE multiple CSI-RS resources with different configurations at different parts of the frequency band, grouping each of a plurality of UEs to one of a plurality of groups, at least one TRP

However, YUM et al. and Baligh et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464